Citation Nr: 1735228	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-12 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating in excess of 10 percent for status post arthroscopy and reconstruction, left ankle.

3.  Entitlement to an increased disability rating in excess of 10 percent for patellofemoral syndrome with osteoarthritis, right knee.

4.  Entitlement to an increased disability rating in excess of 10 percent for patellofemoral syndrome with osteoarthritis, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marines from May 1980 to May 1984, August 1984 to August 1988, and April 1989 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his VA 9 appeal form dated August 2015 the Veteran requested a Board hearing by live videoconference.  This request was acknowledged on the December 2015 VA 8 form, but, as noted by the Veteran's representative, the Veteran has not been provided with a Board hearing.  The Veteran is entitled to a hearing before the Board as a matter of right.  38 C.F.R. §§ 3.103(c)(1), 20.700(a) (2016).  Accordingly, a remand is required to afford the Veteran a videoconference hearing prior to deciding his claims on appeal.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing by live videoconference before a Veterans Law Judge.  Notify the Veteran, and his representative, of the date, time, and location of this hearing at his latest address of record.  Place a copy of the notification in the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




